DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Request for Continued Examination
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the rejection of the claims are moot in light of the limitations recited by the amendments to the claims (Amendment, pg. 10, third para.). Examiner respectfully disagrees because the above steps still correspond to mental processes of observing and making judgement based on received text and are achievable by a human utilizing a pen and paper to review the text to assign parts of speech, calculate probability values of consecutive words of the text and sum the probability values to determine ingenuine 
Regarding the 35 U.S.C. 103 rejection of the claim 1 and similar independent  claims 21 and 28 with references Ott, Thakur and Thakur2, Applicant argues that the cited portions of Ott describe performing a separation of text into 1-grams with no subsequent grouping/pairing of the separated text such as consecutive pairs of 2-grams, and as such, argues that the combination of the references fail to disclose limitations “parsing the text into a plurality of tokens; (3) assessing a probability of gibberish associated with the text, by: (i) for each token of the plurality of tokens: assigning a respective part of speech to the token, (ii) for each pair of consecutive tokens included in the plurality of tokens: establishing a respective speech pairing for the pair of consecutive tokens, wherein the pair of consecutive tokens comprises two adjacent tokens of the plurality of tokens, and (iii) for each respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish category” (Amendment, pg. 11, first para. – pg. 12, first para.).
 Examiner respectfully disagrees. Ott discloses receiving opinions/reviews that include tokens (para. [0023]-[0024]), and analyzing the opinions/reviews by a parser to identify parts of speech words/phrases including nouns, pronouns, verbs, adjectives, adverb, article, preposition, participle, or conjunction so as to determine if the text includes spam/gibberish (para. [0066]-[0067]), corresponding to limitations “parsing the text into a plurality of tokens” and “assessing a probability of gibberish associated with the text, by: (i) for each token of the plurality of tokens: assigning a respective part of speech to the token”. Ott further discloses (para. [0075]-[0077]) performing an n-gram for each pair of consecutive tokens included in the plurality of tokens: establishing a respective pairing for the pair of consecutive tokens, wherein the pair of consecutive tokens comprises two adjacent tokens of the plurality of tokens” as required by the claim language, and not the multiple 1-grams that Applicant argues Ott should teach. 
Applicant’s arguments with respect to claims 1, 21 and 28 and the references not disclosing the consecutive tokens as a speech pairing (Amendment, pg. 11, first para. – pg. 12, first para.) have been considered but are moot in light of new grounds of rejection with reference Meisner as presented below.
Applicant further argues that the dependent claims are allowable based on their dependency on the arguments provided above and their dependency from independent claims 1, 21 and 28 (Amendment, pg. 12, second para.) Examiner respectfully disagrees that the independent claims are allowable as argued above, and absent any argument as to why the cited portions of the references fail to disclose limitations recited in the dependent claims, Examiner maintains the rejections of the dependent claims are appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of textual analysis without significantly more. The claims 1, 21 and 28 recite steps of parsing/segmenting received text, assigning parts of speech labels to the text, pairing the texts, calculating scores for the pairings and tagging the text as ingenuine based on the scores, and correspond to mental processes of observing and making judgement based on the received text and are  achievable by a human utilizing a pen and paper to review the text to divide the text into words/tokens, assign parts of speech to the words, mark speech pairings of consecutive words, calculate numerical values of the pairing, sum the values and decide to label the text as ingenuine to prevent publication determine ingenuine texts. The steps further correspond to mathematical concepts where the received test is classified as ingenuine based on the mathematically computed probability values and a summing/aggregation of the computed values. This judicial exception is not integrated into a practical application because the generally recited computer elements (client/server devices, medium) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because tagging/labeling the text as ingenuine and preventing publication when considered separately and in combination, do not add significantly more to the exception, where the steps include conventional computer functions of manipulating received source data (see MPEP § 2106.05) as well as cited references Thakur2 (US 9,146,943 B1), Chen (US 9465789 B1) and Salehi. 
claims 2-7, 22-27 and 29-33 do not add significantly more that the abstract idea as they also recite mental processes and mathematical concepts and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.   Claims 1, 2, 6, 7, 21, 22, 26-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al US PGPUB 2014/0304814 A1 (“Ott”) in view of Thakur et al US 8,554,769 B1 (“Thakur” - IDS), Thakur et al US 9,146,943 B1 (“Thakur2”) and Meisner US 10,268,676 B1 (“Meisner”)
         Per Claim 1, Ott discloses a method for identifying ingenuine online reviews, the method comprising, at a server device:
              receiving from a client device, an online review that includes text (fig. 14; para. [0017]; Opinion information is typically obtained from an information source. For website opinion as online review); 
             parsing the text into a plurality of tokens (para. [0067]; para. [0075]-[0076]);
             assessing a probability of gibberish associated with the text, by: for each token of the plurality of tokens: assigning a respective part of speech to the token (Three automated approaches are considered for detecting deceptive opinion spam, each of which utilizes classifiers trained on the initial dataset …, para. [0066]; One approach is termed the "genre identification approach".  In such an approach, the opinion entry is reviewed for each part-of-speech (POS) and statistics about the position and frequency of each POS are acquired…, para. [0067]; para. [0077]-[0081], spam as example gibberish),
            for each pair of consecutive tokens included in the plurality of tokens: establishing a respective pairing for the pair of consecutive tokens, wherein the pair of consecutive tokens comprises two adjacent tokens of the plurality of tokens, (para. [0026]; a "text categorization approach" allows both content and context with n-gram features.  An n-gram is a contiguous sequence of n items from a given sequence of text or speech.  An n-gram could be any combination of phonemes, syllables, letters, or words..., para. [0075]-[0077], bigrams/trigrams of words including consecutive/adjacent tokens as suggesting speech pairing), and
           Ott does not explicitly disclose: for each respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text
Thakur:
          for each respective pairing: calculating a respective conditional probability value that the pairing falls within a gibberish category (receiving a network resource, the network resource including text content…calculating a gibberish score for the resource…, Abstract; col. 6, ln 61 – col. 7, ln 15, probabilities calculated according to n-grams, n-gram pairing as suggesting speech pairing);
          aggregating the conditional probability values to calculate the probability of gibberish associated with the text (col. 6, ln 61 – col. 7, ln 64); and
           Ott in view of Thakur does not explicitly disclose: for each respective speech pairing: in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published
            However, this feature is taught by Thakur2 (col. 2, ln 1-12; When the score computed by the model is over a certain pre-defined threshold, the underlying user or post or comment is automatically classified as "spam."…, col. 3, ln 12-24)
            Ott in view of Thakur and Thakur2 does not explicitly disclose the pairing as being a speech pairing
            However, this feature is taught by Meisner (The feature vector may also include strings of words (word n-grams) or strings of parts of speech (part of speech n-grams).  For example, in the case of a part-of-speech n-gram, the system may extract from the response a string of parts-of-speech (e.g., a 4-gram may be pronoun-noun-adverb-verb)…., col. 3, ln 40-51; col. 5, ln 14-18, part-of-speech n-gram as speech pairing)
respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text”, as well as to combine the teachings of Thakur2 with the method of Ott in view of Thakur in arriving at “for each respective speech pairing: in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published”, because such combinations would have resulted in reducing the incentive relating to providing gibberish content (Thakur, col. 3, ln 45-50) as well as to limiting and preventing spam/gibberish content and abuse (Thakur2, col. 2, ln 1-7). Furthermore, it would have been obvious to substitute the part-of-speech n-gram/speech pairing of Meisner with the n-gram pairing of Ott in arriving at the claimed speech pairing as a matter of design choice as provided in Meisner (col. 3, ln 40-51) and with the predictable result of providing a way of analyzing received text (Meisner, col. 1, ln 22-38).
        Per Claim 2, Ott in view of Thakur, Thakur2 and Meisner discloses the method of claim 1,    
           Thakur2 discloses receiving a second online review from a second client device, wherein the second online review includes a second review component that comprises additional text (fig. 1; col. 3, ln 12-24; col. 6, ln 37-41); 
            assessing a second probability of gibberish associated with the additional text (col. 3, ln 12-24; col. 6, ln 37-41); and 

         Per Claim 6, Ott in view of Thakur, Thakur2 and Meisner discloses the method of claim 1, 
              Ott discloses wherein each token of the plurality of tokens represents one or more characters in the text preceded by and/or succeeded by a delimiter (para. [0022]-[0024]; para. [0075]-[0076], example reviews as including word tokens preceded by or succeeded by delimiters). 
        Per Claim 7, Ott in view of Thakur, Thakur2 and Meisner discloses the method of claim 1, 
             Ott discloses wherein the parts of speech that can be assigned to a given token of the plurality of tokens include nouns, verbs, adverbs, pronouns, prepositions, and conjunctions (The POS review includes recognition of words or phrases as nouns, pronouns, verbs, adjectives, adverb, article, preposition, participle, or conjunction…, para. [0067]).
          Per Claim 21, Ott discloses a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a server computing device, cause the server computing device to identify ingenuine online reviews, by carrying out steps that include:
website opinion as online review); 
             parsing the text into a plurality of tokens (para. [0067]; para. [0075]-[0076]);
             assessing a probability of gibberish associated with the text, by: for each token of the plurality of tokens: assigning a respective part of speech to the token (Three automated approaches are considered for detecting deceptive opinion spam, each of which utilizes classifiers trained on the initial dataset …, para. [0066]; One approach is termed the "genre identification approach".  In such an approach, the opinion entry is reviewed for each part-of-speech (POS) and statistics about the position and frequency of each POS are acquired…, para. [0067]; para. [0077]-[0081], spam as example gibberish),
            for each pair of consecutive tokens included in the plurality of tokens: establishing a respective pairing for the pair of consecutive tokens, wherein the pair of consecutive tokens comprises two adjacent tokens of the plurality of tokens, (para. [0026]; a "text categorization approach" allows both content and context with n-gram features.  An n-gram is a contiguous sequence of n items from a given sequence of text or speech.  An n-gram could be any combination of phonemes, syllables, letters, or words..., para. [0075]-[0077], bigrams/trigrams of words including consecutive/adjacent tokens as suggesting speech pairing), and
           Ott does not explicitly disclose: for each respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish 
          However, these features are suggested by Thakur:
          for each respective pairing: calculating a respective conditional probability value that the pairing falls within a gibberish category (receiving a network resource, the network resource including text content…calculating a gibberish score for the resource…, Abstract; col. 6, ln 61 – col. 7, ln 15, probabilities calculated according to n-grams, n-gram pairing as suggesting speech pairing);
          aggregating the conditional probability values to calculate the probability of gibberish associated with the text (col. 6, ln 61 – col. 7, ln 64); and
           Ott in view of Thakur does not explicitly disclose for each respective speech pairing: in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published
            However, this feature is taught by Thakur2 (col. 2, ln 1-12; When the score computed by the model is over a certain pre-defined threshold, the underlying user or post or comment is automatically classified as "spam."…, col. 3, ln 12-24)
            Ott in view of Thakur and Thakur2 does not explicitly disclose the pairing as being a speech pairing
            However, this feature is taught by Meisner (The feature vector may also include strings of words (word n-grams) or strings of parts of speech (part of speech n-grams).  For example, in the case of a part-of-speech n-gram, the system may extract from the part-of-speech n-gram as speech pairing)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Thakur with the medium of Ott in arriving at “for each respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text”, as well as to combine the teachings of Thakur2 with the medium of Ott in view of Thakur in arriving at “for each respective speech pairing: in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published”, because such combinations would have resulted in reducing the incentive relating to providing gibberish content (Thakur, col. 3, ln 45-50) as well as to limiting and preventing spam/gibberish content and abuse (Thakur2, col. 2, ln 1-7). Furthermore, it would have been obvious to substitute the part-of-speech n-gram/speech pairing of Meisner with the n-gram pairing of Ott in arriving at the claimed speech pairing as a matter of design choice as provided in Meisner (col. 3, ln 40-51) and with the predictable result of providing a way of analyzing received text (Meisner, col. 1, ln 22-38)
          Per Claim 22, Ott in view of Thakur, Thakur2 and Meisner discloses the non-transitory computer readable storage medium of claim 21, 
             Thakur2 wherein the steps further include: receiving a second online review from a second client device, wherein the second online review includes a second review component that comprises additional text (fig. 1; col. 3, ln 12-24; col. 6, ln 37-41);

            in response to determining that the second probability of gibberish does not satisfy the threshold, tagging the second online review as genuine to enable the second online review to be published (If the score is below a low pre-defined threshold, the system automatically labels the underlying entity as "good" or "valid.", col. 3, ln 12-24; col. 6, ln 37-41; col. 8, ln 16-24).
        Per Claim 26, Ott in view of Thakur, Thakur2 and Meisner discloses the non-transitory computer readable storage medium of claim 21, 
            Ott discloses wherein each token of the plurality of tokens represents one or more characters in the text preceded by and/or succeeded by a delimiter (para. [0022]-[0024]; para. [0075]-[0076], example reviews as including word tokens preceded by or succeeded by delimiters).
        Per Claim 27, Ott in view of Thakur, Thakur2 and Meisner discloses the non-transitory computer readable storage medium of claim 21, 
          Ott discloses wherein the parts of speech that can be assigned to a given token of the plurality of tokens include nouns, verbs, adverbs, pronouns, prepositions, and conjunctions (The POS review includes recognition of words or phrases as nouns, pronouns, verbs, adjectives, adverb, article, preposition, participle, or conjunction…, para. [0067]).
         Per Claim 28, Ott discloses a server computing device configured to identify ingenuine online reviews, the server computing device comprising a processor configured to cause the server computing device to carry out steps that include:
website opinion as online review); 
             parsing the text into a plurality of tokens (para. [0067]; para. [0075]-[0076]);
             assessing a probability of gibberish associated with the text, by: for each token of the plurality of tokens: assigning a respective part of speech to the token (Three automated approaches are considered for detecting deceptive opinion spam, each of which utilizes classifiers trained on the initial dataset …, para. [0066]; One approach is termed the "genre identification approach".  In such an approach, the opinion entry is reviewed for each part-of-speech (POS) and statistics about the position and frequency of each POS are acquired…, para. [0067]; para. [0077]-[0081], spam as example gibberish),
            for each pair of consecutive tokens included in the plurality of tokens: establishing a respective pairing for the pair of consecutive tokens, wherein the pair of consecutive tokens comprises two adjacent tokens of the plurality of tokens, (para. [0026]; a "text categorization approach" allows both content and context with n-gram features.  An n-gram is a contiguous sequence of n items from a given sequence of text or speech.  An n-gram could be any combination of phonemes, syllables, letters, or words..., para. [0075]-[0077], bigrams/trigrams of words including consecutive/adjacent tokens as suggesting speech pairing), and
           Ott does not explicitly disclose: for each respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish 
          However, these features are suggested by Thakur:
          for each respective pairing: calculating a respective conditional probability value that the pairing falls within a gibberish category (receiving a network resource, the network resource including text content…calculating a gibberish score for the resource…, Abstract; col. 6, ln 61 – col. 7, ln 15, probabilities calculated according to n-grams, n-gram pairing as suggesting speech pairing);
          aggregating the conditional probability values to calculate the probability of gibberish associated with the text (col. 6, ln 61 – col. 7, ln 64); and
           Ott in view of Thakur does not explicitly disclose: for each respective speech pairing: in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published
            However, this feature is taught by Thakur2 (col. 2, ln 1-12; When the score computed by the model is over a certain pre-defined threshold, the underlying user or post or comment is automatically classified as "spam."…, col. 3, ln 12-24)
            Ott in view of Thakur and Thakur2 does not explicitly disclose the pairing as being a speech pairing
            However, this feature is taught by Meisner (The feature vector may also include strings of words (word n-grams) or strings of parts of speech (part of speech n-grams).  For example, in the case of a part-of-speech n-gram, the system may extract from the part-of-speech n-gram as speech pairing)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Thakur with the device of Ott in arriving at “for each respective speech pairing: calculating a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text”, as well as to combine the teachings of Thakur2 with the device of Ott in view of Thakur in arriving at “for each respective speech pairing: in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published”, because such combinations would have resulted in reducing the incentive relating to providing gibberish content (Thakur, col. 3, ln 45-50) as well as to limiting and preventing spam/gibberish content and abuse (Thakur2, col. 2, ln 1-7). Furthermore, it would have been obvious to substitute the part-of-speech n-gram/speech pairing of Meisner with the n-gram pairing of Ott in arriving at the claimed speech pairing as a matter of design choice as provided in Meisner (col. 3, ln 40-51) and with the predictable result of providing a way of analyzing received text (Meisner, col. 1, ln 22-38)
        Per Claim 29, Ott in view of Thakur, Thakur2 and Meisner discloses the server computing device of claim 28, 
           Thakur2 discloses wherein the steps further include: receiving a second online review from a second client device, wherein the second online review includes a second review component that comprises additional text (fig. 1; col. 3, ln 12-24; col. 6, ln 37-41);  

           in response to determining that the second probability of gibberish does not satisfy the threshold, tagging the second online review as genuine to enable the second online review to be published (If the score is below a low pre-defined threshold, the system automatically labels the underlying entity as "good" or "valid.", col. 3, ln 12-24; col. 6, ln 37-41; col. 8, ln 16-24).
       Per Claim 33, Ott in view of Thakur, Thakur2 and Meisner discloses the server computing device of claim 28, 
        Ott discloses wherein each token of the plurality of tokens represents one or more characters in the text preceded by and/or succeeded by a delimiter (para. [0022]-[0024]; para. [0075]-[0076], example reviews as including word tokens preceded by or succeeded by delimiters).

Allowable Subject Matter
Claims 3-5, 23-25 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the cited references fail to disclose limitations recited in claims 3, 5, 23, 25, 30 and 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 form

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.